408 F.2d 1028
UNITED STATES of America, Appellee,v.Robert Lee CLAY, Appellant.
No. 11681.
United States Court of Appeals Fourth Circuit.
Argued March 3, 1969.
Decided April 11, 1969.

D. Laurence McIntosh, Florence, S. C. (Court-appointed counsel) [Wright, Scott, Blackwell & Powers, Florence, S. C., on brief], for appellant.
Marvin L. Smith, Asst. U. S. Atty. (Klyde Robinson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
PER CURIAM:


1
In this prosecution for the interstate transportation of a falsely made security, it was proven that the defendant moved into the area where the check was negotiated a few weeks before the transaction and contemporaneously adopted the name he used in making the check. That fact, however, did not require the direction of a verdict of acquittal. Under all of the circumstances, the question whether the defendant adopted the name with the fraudulent intent of negotiating worthless checks was for the jury. See United States v. Metcalf, 4 Cir., 388 F.2d 440; United States v. Ackerman, 7 Cir., 393 F.2d 121; Edge v. United States, 5 Cir., 270 F.2d 837; Hubsch v. United States, 5 Cir., 256 F.2d 820. See also Cunningham v. United States, 4 Cir., 272 F.2d 791; Jones v. United States, 4 Cir., 234 F.2d 812.


2
Affirmed.